
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

TYCO INTERNATIONAL (US) INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PLAN DOCUMENT

Amended and Restated as of October 1, 2000

        1.    Introduction.    

        (a)   The name of this plan is the Tyco International (US) Inc.
Supplemental Executive Retirement Plan. The Plan is intended to make up for
contributions that cannot be made on behalf of certain key employees under the
Savings Plan by reason of the Limitations. The Plan shall be construed
consistent with the purposes described herein, including without limitation, the
anti-conditioning rules of Section 401(k)(4) of the Code.

        (b)   The Plan is intended to be "a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

        2.    Definitions.    Wherever used herein, the following terms have the
meanings set forth below, unless a different meaning is clearly required by the
context. Any capitalized term not defined herein shall have the meaning given to
it in the relevant Savings Plan.

        (a)   "Account" means the bookkeeping account maintained for each
Participant to which amounts credited on behalf of the Participant under
Section 3 shall be recorded. Effective as of October 1, 2000, the Account
balances of a Participant who is employed by TyCom Ltd., and who is not a TyCom
Shared Services Employee shall automatically be credited to his accounts under
the TyCom Ltd. Supplemental Executive Retirement Plan.

        (b)   "ADT Plans" means the ADT Inc. Executive Supplemental Pension and
Executive Retirement Income Plans.

        (c)   "Affiliated Entity" means any entity considered to be in the same
controlled group (within the meaning of Section 302(d)(8)(C) of ERISA) as Tyco
International (US) Inc. Effective as of October 1, 2000, TyCom Ltd. shall not be
considered an Affiliated Entity.

        (d)   "Beneficiary" means the individual(s) designated by the
Participant to receive any benefits due upon or after his or her death pursuant
to Section 8. In the absence of an effective Beneficiary designation at the time
of the Participant's death, the Participant's Beneficiary shall be his or her
spouse, or if the Participant does not have a spouse at the date of his or her
death, then to the Participant's executors or administrators.

        (e)   "Board of Directors" means the Board of Directors of Tyco
International (US) Inc.

        (f)    "Change in Control" means the first to occur of any of the
following events:

          (i)  Any "person" (as that term is used in Sections 13 and 14(d)(2) of
the Securities Exchange Act of 1934 ("Exchange Act")) becomes the beneficial
owner (as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 30% or more of TIL's capital stock entitled to vote in the
election of directors;

         (ii)  During any period of two consecutive years, individuals who at
the beginning of such period constitute the board of directors of TIL cease for
any reason to constitute at least a majority thereof, unless the election or the
nomination for election by TIL's shareholders of each new director was approved
by a vote of at least three-quarters of the directors still in office who were
directors at the beginning of the period;

--------------------------------------------------------------------------------






        (iii)  The shareholders of TIL approve any consolidation or merger of
TIL, other than a merger of TIL in which the holders of the common stock of TIL
immediately prior to the merger hold more than 50% of the common stock of the
surviving corporation immediately after the merger;

        (iv)  The shareholders of TIL approve any plan or proposal for the
liquidation or dissolution of the TIL; or

         (v)  Substantially all of the assets of TIL are sold or otherwise
transferred to parties that are not within a "controlled group of corporations"
(as defined in Section 1563 of the Code) in which TIL is a member.

        (g)   "Code" means the Internal Revenue Code of 1986, as amended, and
any successor code, and related rules, regulations and interpretations.

        (h)   "Committee" means the Company's Retirement Committee.

        (i)    "Company" means Tyco International (US) Inc. and any successor to
all or a major portion of its assets or business which assumes the obligations
of Tyco International (US) Inc.

        (j)    "Compensation" means, with respect to any Participant, direct
cash compensation paid during the calendar year to that Participant by the
Company or an Affiliated Entity for services rendered, including salaries,
commissions and bonuses, in each case as determined by the Committee, and
including any amount which would have been paid to the Participant but for an
election under the Savings Plan or the Company's Deferred Compensation Plan, or
a cafeteria plan under Section 125 of the Code, but excludes any amounts paid
from this Plan or the Company's Deferred Compensation Plan, income from the
exercise of non-qualified stock options or from the disqualifying disposition of
incentive stock options, income realized when restricted stock becomes fully
transferable or is no longer subject to a substantial risk of forfeiture,
reimbursement for moving expenses and other relocation expenses, mortgage
interest differentials, payment for reimbursement for taxes, international
assignment premiums, allowances and any other reimbursements. For the Plan Year
ended December 31, 1996, with respect to each Participant who is a Kendall
employee, the term "Compensation" as used in this Plan shall exclude bonuses
payable pursuant to Kendall's long term incentive plan. With respect to each
Participant who is a TyCom Shared Services Employee, the term "Compensation" as
used in this Plan shall include payments from TyCom Ltd.

Effective January 1, 1998, "Compensation" shall include Compensation from
sources within the United States as described in Section 861 of the Code, and
Compensation from sources without the United States as described in Section 862
of the Code.

        (k)   "Determination Date" means the last day of each Quarter and such
other dates selected by the Committee from time to time.

        (l)    "Disability" means a Participant's permanent and total incapacity
of engaging in any employment for the Company or any Affiliated Entity for
physical or mental reasons. Disability shall be deemed to exist only when such
Participant meets either the requirements for disability benefits under the
Social Security law then in effect, or the requirements for disability benefits
under a long-term disability plan maintained by the Company or an Affiliated
Entity.

        (m)  "Eligible Employee" means each employee of the Company or an
Affiliated Entity with Compensation equal to the limit imposed by
Section 401(a)(17) of the Code ($160,000 for 1997) or greater. With regard to
the credit provided by Section 3(c), the term "Eligible Employee" also means
each Kendall employee who is precluded from receiving the supplemental employer
matching contributions under the terms of the Savings Plan. With regard to the
credit provided by Section 3(d), the term "Eligible Employee" also means an
employee who has incurred a Disability

2

--------------------------------------------------------------------------------






and who is precluded from receiving contributions to the Savings Plan on account
of his or her Disability as a result of his or her status as a "highly
compensated employee" within the meaning of Section 414(q) of the Code.
Notwithstanding the foregoing, the term "Eligible Employee" does not include an
employee who is receiving severance pay from the Company or an Affiliated
Entity, or an employee who is a participant in the TyCom Ltd. Supplemental
Executive Retirement Plan or another supplemental executive retirement plan
maintained by an Affiliated Entity.

        (n)   "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended and any successor statute, and related rules, regulations and
interpretations.

        (o)   "Kendall" means The Kendall Company.

        (p)   "Kendall Plan" means The Kendall Employees' Savings and Investment
Plan.

        (q)   "Keystone Plan" means the Keystone International, Inc.
Supplemental Profit-Sharing Plan.

        (r)   "Limitations" means the limitations imposed under Sections
401(a)(17) and 415 of the Code.

        (s)   "Participant" means any Eligible Employee designated by the
Committee to participate in the Plan. Notwithstanding the foregoing, any
individual who was a Participant in a prior Plan Year but who ceases to be an
Eligible Employee shall continue to be a Participant so long as amounts remain
credited to his or her Account, but he or she shall cease to be a Participant
for purposes of receiving Participant Credits under Section 3.

        (t)    "Plan" means the Tyco International (US) Inc. Supplemental
Executive Retirement Plan.

        (u)   "Plan Year" means the twelve-month period ending on each
December 31st.

        (v)   "Quarter" means each of the three-month periods ending on March,
June, September and December in each Plan Year.

        (w)  "Savings Plan" means any one of the Tyco International (US) Inc.
Retirement Savings and Investment Plan, including prior to January 1, 1997, the
Kendall Plan.

        (x)   "TIL" means Tyco International Ltd., a Bermuda corporation.

        (y)   "TSSL Special Pension Supplement" means the Special Pension
Supplement for Former AT&T Employees as set forth in Supplement M to the Tyco
International (US) Inc. Retirement Savings and Investment Plan I.

        (z)   "TyCom Shared Services Employee" means an employee of the Company
or an Affiliated Entity who is on a split payroll with TyCom Ltd.

        (aa) "Year of Service" means each "Year of Vesting Service" credited to
the Participant under the Savings Plan.

        3.    Participant Credits.    

        (a)   Within 60 days following the Determination Date, the Company shall
credit to the Account of each Participant whose Compensation has exceeded the
limit imposed by Section 401(a)(17) of the Code, an amount equal to the maximum
employer matching contributions which would have been credited to the account of
the Participant under the Tyco International (US) Inc. Retirement Savings and
Investment Plan I ("RSIP I") pursuant to the plan formula contained therein, but
utilizing the definition of "Compensation" used in this Plan and disregarding
the Limitations, regardless of the Participant's actual level of participation
in the Savings Plan and regardless of whether the Participant is eligible to
participate in RSIP I, less the maximum employer matching contributions in
accordance with the plan formula under RSIP I as

3

--------------------------------------------------------------------------------



permitted by the Limitations. Notwithstanding the foregoing, with respect to a
Participant who is employed by ADT or an ADT business unit, the credits shall be
calculated in accordance with the preceding sentence, but using the plan formula
of the Savings Plan in which the Participant is eligible to participate.

        (b)   With respect to each Participant who is a Kendall employee,
effective as of July 1, 1995, the Company shall credit to such Participant's
Account an amount equal to the maximum employer matching contributions which
would have been credited to the account of the Participant under the Kendall
Plan for the period July 1, 1995 through December 31, 1995 pursuant to the plan
formula contained therein (but without regard to the plan provision precluding
certain employees from receiving the supplemental match) and utilizing the
definition of "Compensation" used in the Kendall Plan and disregarding the
Limitations, regardless of the Participant's actual level of participation in
the Kendall Plan, less the sum of the maximum employer matching contributions
permitted by the Limitations for the same period and the amount credited to the
Participant's cash balance account in The Kendall Company and Subsidiaries
Pension Plan for the period January 1, 1995 through June 30, 1995. Such credit
shall be made as of the last day of each Quarter beginning July 1, 1995 and
October 1, 1995.

        (c)   With respect to each Participant who is a Kendall employee and who
is precluded by the terms of the Savings Plan from receiving a supplemental
employer matching contribution, the Company shall credit to such Participant's
Account an amount equal to the maximum supplemental employer matching
contributions (i.e., the additional employer matching contributions for
participants with ten or more Years of Service) which would have been credited
to the account of such Participant under the Savings Plan but for such
preclusion. Such credit shall be made as of the last day of each Quarter
beginning July 1, 1995. This provision shall cease to apply on and after
January 1, 1999.

        (d)   With respect to each Participant who has incurred a Disability,
the Company shall credit to such Participant's Account an amount equal to the
amount that would have been credited to such Participant's account under the
Savings Plan on account of his or her Disability but for his or her status as a
"highly compensated employee" within the meaning of Section 414(q) of the Code.
Such credit shall be made as of the Determination Date beginning July 1, 1995.
With respect to each such Participant whose Disability began before July 1,
1995, the initial credit shall also include amounts that would have been
credited to such Participant's account under the Savings Plan from the date of
his or her Disability through June 30, 1995.

        (e)   Notwithstanding the foregoing, the Company reserves the right to
adjust the credits to any Participant's Account if the Participant's
Compensation for the Plan Year is less than the limit imposed by
Section 401(a)(17) of the Code.

        (f)    Effective as of the last day of each Plan Year commencing with
the Plan Year beginning January 1, 1998, the Company shall credit to each
eligible Participant's Account an amount equal to the TSSL Special Pension
Supplement which would be credited to the account of the Participant under
Supplement M to the Tyco International (US) Inc. Retirement Savings and
Investment Plan I, but disregarding the Limitations, less the TSSL Special
Pension Supplement actually credited to the Participant's Account under such
Supplement M to the Tyco International (US) Inc. Retirement Savings and
Investment Plan I. A separate bookkeeping account shall be maintained for
amounts credited to a Participant's Account, and the credited earnings and
losses thereon, until such time as the Participant is fully vested in the total
of all his or her Accounts pursuant to Section 5. This provision shall cease to
apply on and after September 30, 2000.

        (g)   With respect to each Participant who was a participant in the
Keystone Plan, effective as of April 1, 2000, the Company shall transfer from
the Keystone Plan to such Participant's Account under the Plan an amount equal
to the amount credited to the Participant's 'Supplemental Plan

4

--------------------------------------------------------------------------------






Account' in the Keystone Plan. The transfer of such amount to a Participant's
Account pursuant to this paragraph (g) shall be in lieu of maintaining such
credits under the Keystone Plan.

        (h)   With respect to each Participant who was a participant in the ADT
Plans, effective as of September 30, 1999, the Company shall transfer from the
ADT Plans to such Participant's Account under the Plan an amount equal to the
amount credited to the Participant's accounts in the ADT Plans. The transfer of
such amount to a Participant's Account pursuant to this paragraph (h) shall be
in lieu of maintaining such credits under the ADT Plans.

        4.    Crediting Earnings and Losses.    In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant's Account in accordance with the following rules:

        (a)   Election of Measurement Funds.    Each Participant, including
former Participants with Accounts, shall elect the manner of deemed investment
of all amounts credited to his or her Account among the Measurement Funds (as
described in Section 4(c) below). By such election, the Participant may (but is
not required to) add or delete one or more Measurement Funds to be used to
determine the additional amounts to be credited to his or her Account balance,
or to change the portion of his or her Account allocated to each previously or
newly elected Measurement Fund. Such an election under this Section 4 may be
made on a daily basis through the voice response system provided by the
Committee's administrative delegate (or through such other system designated by
the Committee) and shall be effective as soon as reasonably possible thereafter.
Such an election must be in accordance with any and all rules and regulations
established by the Committee for this purpose. Any election made hereunder shall
continue to be effective until properly revoked by the Participant.

        (b)   Proportionate Allocation.    In making any election described in
Section 4(a) above, the Participant shall specify, in increments of 1%, the
percentage of his or her Account to be allocated to a Measurement Fund (as if
the Participant were making an investment in that Measurement Fund with that
portion of his or her Account).

        (c)   Measurement Funds.    The Participant may elect one or more of the
Measurement Funds (the "Measurement Funds") identified in Appendix A, attached
hereto and made a part hereof, for the purpose of crediting additional amounts
to his or her Account. As necessary, the Committee may, in its sole discretion,
discontinue, substitute or add a Measurement Fund.

        (d)   Crediting or Debiting Method.    The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Committee, in its sole discretion, based on the performance of the Measurement
Funds themselves. A Participant's Account shall be credited or debited as of the
end of each business day based on the performance of each Measurement Fund
elected by the Participant, as determined by the Committee in its sole
discretion.

        (e)   No Actual Investment.    Notwithstanding any other provision of
this Plan that may be interpreted to the contrary, the Measurement Funds are to
be used for measurement purposes only, and a Participant's election of any such
Measurement Fund, the allocation to his or her Account thereto, the calculation
of additional amounts and the crediting or debiting of such amounts to a
Participant's Account shall not be considered or construed in any manner as an
actual investment of his or her Account in any such Measurement Fund.

        (f)    Responsibility for Elections.    Neither the Company nor the
Committee shall have any liability as a result of, or be in any manner
responsible for, a Participant's individual deemed investment election or a
Participant's failure to make a deemed investment election, the Committee's only
duty being to credit the Participants' Accounts in accordance with the
Participants' deemed investment elections. To the extent that no deemed
investment election is in effect, the Committee shall credit such Participant's
Account as if such Participant's deemed

5

--------------------------------------------------------------------------------






investment election were a money market mutual fund or other similar short-term
fixed-income fund selected by the Committee. The Committee may impose blackout
periods from time to time to facilitate introduction of new Measurement Funds or
to change the administrative delegate.

        (g)   Change in Method.    Notwithstanding the foregoing, the Committee
may change the method of crediting earnings or losses to Accounts under the
Plan, by written notice to each Participant, which notice shall specify the new
method for crediting earnings or losses to be used and the effective date for
such change.

        5.    Vesting.    

        (a)   A Participant shall become fully vested in the full value of the
amount credited to his or her Account upon attainment of age 55, death,
Disability, completion of at least five Years of Service or a Change in Control.

        (b)   A Participant whose employment with the Company or any Affiliated
Entity terminates prior to attainment of age 55 (for any reason other than death
or Disability) with fewer than five Years of Service will forfeit all amounts in
his or her Account upon his or her termination of employment.

        (c)   Notwithstanding anything in this Section 5 to the contrary, a
Participant shall always be fully vested in and have a nonforfeitable right in
the full value of the amount credited to his or her Account under Section 3(f)
relating to the TSSL Special Pension Supplement, under Section 3(g) relating to
the balances transferred from the Keystone Plan and under Section 3(h) relating
to the balances transferred from the ADT Plans.

        6.    Timing of Distribution.    Upon initial enrollment in the Plan, a
Participant shall irrevocably elect on a form prescribed by the Company to
commence distribution of his or her vested Account balance either (a) upon his
or her termination of employment, or (b) in any calendar year that is at least
five years from initial participation in the Plan as may be selected by the
Participant, but not later than the year in which the Participant attains age 70
(the "Distribution Year"). If no election is made, the distribution will
commence upon the Participant's termination of employment.

        7.    Method of Distribution.    

        (a)   Upon initial enrollment in the Plan, a Participant shall
irrevocably elect on a form prescribed by the Company to receive his or her
vested Account balance pursuant to one of the following payment options:

          (i)  A single lump sum to be paid as soon as practicable following the
quarter in which the Participant terminates his or her employment with the
Company or an Affiliated Entity or as soon as practicable in the beginning of
the Distribution Year.

         (ii)  Annual installments, in an amount determined in accordance with
Section 7(c), over a period not to exceed 15 years, beginning as soon as
practicable in the beginning of the calendar year next following the year in
which the Participant terminates his or her employment with the Company or an
Affiliated Entity or as soon as practicable in the beginning of the Distribution
Year.

If no election is made, the distribution will be made in a lump sum pursuant to
(i) above.

        (b)   All amounts credited to each Participant's Account which become
payable hereunder shall be paid by the Company or an Affiliated Entity in cash.
Each such Account shall be charged with the amount distributed with respect
thereto as of the date of payment.

        (c)   In the event a benefit is paid in a single lump sum, the value of
a Participant's Account shall be determined as of the end of the Quarter
following the Participant's termination of

6

--------------------------------------------------------------------------------






employment, or the end of the last Quarter immediately preceding the
Distribution Year, as the case may be.

        (d)   In the event a benefit is paid in installments, each annual
installment payment amount shall be determined in the following manner:

          (i)  the value of the Participant's Account balance as of the end of
the Quarter preceding the payment, divided by

         (ii)  the total number of installment payments not yet made.

        8.    Payments Upon Death.    

        (a)   In the event of a Participant's death prior to his or her
termination of employment with the Company or an Affiliated Entity, the value of
the amount credited to the Participant's Account as determined under Section 7
shall be paid to the Participant's Beneficiary in a single lump sum as soon as
practicable after such Participant's death.

        (b)   In the event of a Participant's death after his or her termination
of employment but before full distribution of the amounts to be paid to him or
her pursuant to Section 7 has been completed, the value of the amounts payable
under Section 7 shall be paid to the Participant's Beneficiary in a single lump
sum as soon as is practicable after such Participant's death.

        (c)   Each Participant may designate, from time to time, a Beneficiary
or Beneficiaries (who may be named contingently or successively) to whom any
amounts which remain credited to the Participant's Account at the time of his or
her death shall be paid. Each such designation shall revoke all prior
designations by the same Participant, except to the extent otherwise
specifically noted, shall be in a form prescribed by the Company and shall be
effective only when filed by the Participant in writing with, and acknowledged
by, the Company during his or her lifetime.

        9.    No Funding Required.    

        (a)   Nothing in this Plan will be construed to create a trust or to
obligate the Company or any other person to segregate a fund, purchase an
insurance contract, or in any other way to fund currently the future payment of
any benefits hereunder, nor will anything herein be construed to give any
Participant or any other person rights to any specific assets of the Company or
of any other person. Except as described in (b) below, any benefits which become
payable hereunder shall be paid from the general assets of the Company.

        (b)   The Company in its sole discretion may establish a grantor or
other trust of which the Company is treated as the owner under the Code, to
provide for the payment of benefits hereunder, subject to the claims of the
Company's general creditors in the event of insolvency, and subject to such
other terms and conditions as the Company may deem necessary or advisable to
ensure (i) that benefits are not includible, by reason of the establishment or
funding of such trust, in the income of trust beneficiaries prior to actual
distribution and (ii) that the existence of such trust does not cause the Plan
or any other arrangement to be considered funded for purposes of Title I of
ERISA.

        10.    Plan Administration and Interpretation.    The Company shall have
complete control over the administration of the Plan and complete control and
authority to determine, in its sole discretion, the rights and benefits and all
claims, demands and actions arising out of the provisions of the Plan of any
Participant, Beneficiary, or other person having or claiming to have any
interest under the Plan and the Company's determinations shall be conclusive and
binding on all such parties. The Company shall be deemed to be the Plan
Administrator with the responsibility for complying with any reporting and
disclosure requirements of ERISA. The rights of the Company hereunder shall be
exercised by the Committee. To the extent that the Committee is unable or
unwilling to exercise any right hereunder or

7

--------------------------------------------------------------------------------



make any determination hereunder, however, the Board of Directors shall exercise
such right or make such determination.

        11.    Claims Procedure.    

        (a)   Any Participant or Beneficiary of a deceased Participant (such
Participant or Beneficiary being referred to below as a "Claimant") may deliver
to the Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

        (b)   The Committee shall consider a Claimant's claim within 90 days,
and shall notify the Claimant in writing:

          (i)  that the Claimant's requested determination has been made, and
that the claim has been allowed in full; or

         (ii)  that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant's requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

        (A)  the specific reason(s) for the denial of the claim, or any part of
it;

        (B)  specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

        (C)  a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary; and

        (D)  an explanation of the claim review procedure set forth in this
Section 11.

        (c)   Within 60 days after receiving a notice from the Committee that a
claim has been denied, in whole or in part, a Claimant (or the Claimant's duly
authorized representative) may file with the Committee a written request for a
review of the denial of the claim. Thereafter, but not later than 30 days after
the review procedure began, the Claimant (or the Claimant's duly authorized
representative):

          (i)  may review pertinent documents;

         (ii)  may submit written comments or other documents; and/or

        (iii)  may request a hearing, which the Committee, in its sole
discretion, may grant.

        (d)   The Committee shall render its decision on review promptly, and
not later than 60 days after the filing of a written request for review of the
denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee's decision must be rendered within
120 days after such date. Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:

          (i)  specific reasons for the decision;

         (ii)  specific reference(s) to the pertinent Plan provisions upon which
the decision was based; and

        (iii)  such other matters as the Committee deems relevant.

8

--------------------------------------------------------------------------------






        (e)   A Claimant's compliance with the foregoing provisions of this
Section 11 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

        12.    Non-Assignable.    Amounts payable under this Plan shall not be
subject to alienation, assignment, garnishment, execution or levy of any kind,
and any attempt to cause any such amount to be so subjected shall be null, void
and of no effect and shall not be recognized by the Company.

        13.    Termination and Modification.    The Company may, by action of
the Committee, terminate or amend this Plan by written notice to each
Participant participating therein. A termination of the Plan shall have no
effect other than to eliminate the right of each Participant to have additional
amounts credited to his or her Account pursuant to Section 3. Except for such
"prospective" termination, the Plan may not be amended, modified, waived,
discharged or terminated, except by mutual consent of the Company and the
Participant or Participants affected thereby, which consent shall be evidenced
by an instrument in writing, signed by the party against which enforcement of
such amendment, modification, waiver, discharge or termination is sought.

        14.    Parties.    The terms of this Plan shall be binding upon the
Company, its successors or assigns and each Participant participating herein and
his or her spouse, Beneficiaries, heirs, executors and administrators.

        15.    Liability of Company.    Subject to its obligation to pay the
amount credited to the Participant's Account at the time distribution is called
for by this Plan, neither the Company nor any person acting in behalf of the
Company shall be liable to any Participant or any other person for any act
performed or the failure to perform any act with respect to the Plan.

        16.    Notices.    Notices, elections or designations by a Participant
to the Company hereunder shall be addressed to the Company to the attention of
the Treasurer of the Company. Notices by the Company to a Participant shall be
addressed to the Participant at his or her most recent home address as reflected
in the records of the Company.

        17.    Withholding.    All payments under this Plan shall be net of tax
withholding required by applicable Federal and state laws.

        18.    Unsecured General Creditors.    No Participant or his or her
legal representative or any Beneficiary designated by him or her shall have any
right, other than the right of an unsecured general creditor, against the
Company in respect of the Account of such Participant established hereunder.

        19.    Effective Date.    This Plan shall be effective as of January 1,
1995, and shall continue in existence thereafter until terminated pursuant to
Section 13. Notwithstanding the foregoing, this Plan shall be effective as of
July 1, 1995 with respect to the Kendall employees, and this Plan shall be
effective as of January 1, 1997 with respect to employees eligible to
participate in the Tyco International (US) Inc. Retirement Savings and
Investment Plan IV.

        20.    Governing Law.    This Plan shall be construed and enforced in
accordance with, and governed by, the laws of the State of New Hampshire.

        IN WITNESS WHEREOF, this restated and amended Plan has been duly signed
for and on behalf of the Company by a member of its Retirement Committee on the
30th day of December, 2000.

 
   
   
    TYCO INTERNATIONAL (US) INC.
 
 
By:
 
/s/  ROBERT BENT              

--------------------------------------------------------------------------------

Robert Bent, Clerk
Retirement Committee

9

--------------------------------------------------------------------------------



Appendix A

Measurement Funds at December 1, 2000

Bond Fund of America;

Fidelity Growth Company Fund;

Fidelity Puritan® Fund;

Franklin Small Cap Growth Fund I;

Interest Income Fund;

Neuberger & Berman Guardian Trust;

PIMCO Capital Appreciation Fund; and

U.S. Equity Index Commingled Pool;

Templeton Foreign Fund A.

Vanguard Windsor—II Fund

Janus Worldwide Fund

        Measurement funds will be deleted or added from time to time to reflect
any changes made in the investment funds for the Savings Plan; provided,
however, that none of the Fidelity Freedom Funds, the Tyco Stock Fund or any
other fund designated as a non-core fund under the Savings Plan will be a
Measurement Fund.

10

--------------------------------------------------------------------------------





QuickLinks


TYCO INTERNATIONAL (US) INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
